BBM HOLDINGS, INC.
UNIT SUBSCRIPTION AGREEMENT
SERIES B CONVERTIBLE PREFERRED STOCK AND WARRANTS
 
UNIT SUBSCRIPTION AGREEMENT (the “Agreement”) dated as of May 31, 2009 between
BBM Holdings, Inc. (f/k/a Broadband Maritime of Utah Inc.), a Utah corporation
(the “Company”), and the persons who execute this agreement as investors (each
an “Investor” and, collectively, the “Investors”).
 
WITNESSETH:
 
WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase, an aggregate of up to 6,000,000 shares of Series B Stock (as
defined below) of the Company (the “Shares”), in Units (as defined below) with
5-year warrants, in substantially the form attached hereto as Exhibits 1 and 2
(the “Class F Warrants” and “Class G Warrants” respectively), exercisable after
receipt of Required Stockholder Approval to purchase an aggregate of up to
6,000,000 shares and 6,000,000 shares, respectively, of Common Stock of the
Company (the “Warrant Shares”) at $.18 per share (the “Warrants”), all for an
aggregate price of $1,080,000;
 
WHEREAS, the following terms appearing herein shall have the following meanings:
 
“Actions” has the meaning set forth in Section 2.13.
 
“Agreement” has the meaning set forth in the preamble.
 
“AIGH” shall mean AIGH Investment Partners, LLC, a Utah limited liability
company.
 
“Blue Sky Laws” has the meaning set forth in Section 2.9(b).
 
“Capitalization Table” has the meaning set forth in Section 2.2(a).
 
“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company filed with the Secretary of State of the State of
Utah.
 
“Closing” and “Closing Date” have the meanings set forth in Section 1.2.
 
“Closing Certificate has the meaning set forth in Section 1.3(d).
 
“Common Stock” shall mean stock of the Company of any class (however designated)
whether now or hereafter authorized, which generally has the right to
participate in the voting and in the distribution of earnings and assets of the
Company without limit as to amount or percentage, including the Company’s Common
Stock, no par value per share.
 
“Company” has the meaning set forth in the preamble and includes any corporation
that shall succeed to or assume, directly or indirectly, the obligations of the
Company hereunder.
 
 “Contemplated Transactions” has the meaning set forth in Section 2.1(b).

 
 

--------------------------------------------------------------------------------

 
 
“Conversion Price” has the meaning assigned thereto in the Certificate of
Incorporation.
 
The term “corporation” shall mean any corporation, association, joint stock
company, business trust, limited liability company or other similar
organization.
 
“Employee” has the meaning set forth in Section 2.15(c).
 
“Event” has the meaning set forth in Section 2.14.
 
“Exercise Price” shall mean $.18 per share.
 
“Financial Statements” has the meaning set forth in Section 2.11.
 
“Governmental Body” shall mean any: (a) nation, state, commonwealth,
province,   municipality, or district; (b) federal, state, local, municipal,
foreign or other government; or (c) governmental or quasi-governmental authority
of any nature (including any governmental division, department, agency,
commission, instrumentality, official, organization, unit, body or entity and
any court or other tribunal).
 
 “Investors” has the meaning set forth in the preamble.
 
“Knowledge” or “Knowledgeable” shall mean the actual knowledge of the Company’s
Chief Executive Officer and Chief Financial Officer.
 
“Legal Requirement” has the meaning set forth in Section 2.10.
 
 “Material Adverse Change” shall mean a material adverse change in the business,
financial condition, results of operation, properties or operations of the
Company taken as a whole.
 
“Material Adverse Effect” shall mean a material adverse effect on the
operations, assets, liabilities, financial condition or business of the Company.
 
“Material Agreement” shall mean any material note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Company is a party or by which the Company or any
property or asset of the Company is bound or affected.
 
“Ordinary Course of Business” has the meaning set forth in Section 2.14.
 
“Own” shall mean own beneficially, as that term is defined in the rules and
regulations of the SEC.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, limited liability company, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity, any
university or similar institution, or any government or any agency or
instrumentality or political subdivision thereof.

 
2

--------------------------------------------------------------------------------

 
 
“Proposal” shall mean the merger (the “Merger”) into a wholly owned subsidiary
of the Company to be organized in Delaware, which will effect a change of the
name of the Company to Ohr Pharmaceutical Inc. (or a similar name),
reincorporation in Delaware and an increase in the authorized capital stock of
the Company to 150,000,000 shares of Common Stock, $0.0001 par value per share,
and 15,000,000 shares of serial preferred stock, $0.0001 par value per share, of
which 6,000,000 shares shall be designated as Series B Convertible Preferred
Stock, having substantially the same terms as the Series B Stock.
 
“Proprietary Assets” has the meaning set forth in Section 2.15(a).
 
“Required Stockholder Approval” shall mean a vote in favor of the Proposal of
more than 50% of the outstanding voting shares of the Company.
 
 “SEC” shall mean the Securities and Exchange Commission.
 
“Securities” shall mean the Shares and the Warrants.
 
“Securities Act” has the meaning set forth in Section 2.5.
 
“Series B Stock” shall mean the Series B Convertible Preferred Stock, no par
value per share, of the Company, having the terms set forth in the Certificate
of Designation, in the form attached hereto as Exhibit 3.
 
“Shares” has the meaning set forth in the preamble.
 
“Subsidiary” shall mean, immediately prior to the Closing, any corporation of
which stock or other interest having ordinary power to elect a majority of the
Board of Directors (or other governing body) of such entity (regardless of
whether or not at the time stock or interests of any other class or classes of
such corporation shall have or may have voting power by reason of the happening
of any contingency) is, immediately prior to the Closing, directly or indirectly
Owned by the Company or by one or more if its Subsidiaries.
 
“Taxes” shall mean all Federal, state, local and foreign income, franchise,
property, sales, use, excise and other taxes, including obligations for
withholding taxes from payments due or made to any other person and any
interest, penalties or additions to tax.
 
“Transaction Documents” shall mean this Agreement and the Warrants.
 
“Transfer Agent” has the meaning set forth in Section 1.2(b).
 
“Underlying Shares” shall mean the shares of Common Stock issued from time to
time upon conversion of the Shares and the Warrant Shares.
 
“Unit” shall mean (i) one hundred (100) Shares, (ii) one hundred (100) Class F
Warrants and (iii) one hundred (100) Class G Warrants.
 
“Unit Price” shall mean $18.00 per Unit.

 
3

--------------------------------------------------------------------------------

 
 
“Warrants” shall mean the Class F Warrants and the Class G Warrants.
 
“Warrant Shares” has the meaning set forth in the preamble, and includes any
shares of Common Stock issuable from time to time upon exercise of the Warrants.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto hereby agree as follows:
 
1.           Purchase and Sale of Stock.
 
1.1.        Sale and Issuance of Securities.  (a)  The Company shall sell to the
Investors and the Investors shall purchase from the Company, up to 6,000,000
Units at a price per Unit equal to the Unit Price.
 
(b)           The purchase price of the Units to be purchased by each Investor
from the Company is set forth on Schedule 1.1(b) hereto, subject to acceptance,
in whole or in part, by the Company.
 
1.2.        Closing.  The closing (the “Closing”) of the purchase and sale of
the Securities hereunder shall take place no later than 15 days following date
first set forth above, or such other date as agreed to by the Company, AIGH (the
“Closing Date”).  The Closing shall take place at the offices of Hahn & Hessen
LLP, the Investors’ counsel, in New York, New York, or at such other location as
is mutually acceptable to AIGH and the Company, subject to fulfillment of the
conditions of closing set forth in the Agreement.  At the Closing:
 
(a)           each Investor purchasing Securities at the Closing shall deliver
to the Company or its designees by wire transfer or such other method of payment
as the Company shall approve, an amount equal to the purchase price of the
Securities purchased by such Investor hereunder, as set forth opposite such
Investor’s name on the signature pages hereof; and
 
(b)           the Company shall authorize its transfer agent (the “Transfer
Agent”) to arrange delivery to each Investor of one or more stock certificates
registered in the name of the Investor, or in such nominee name(s) as designated
by the Investor in writing, representing the number of Shares equal to 100
multiplied by the number of Units purchased by the Investor; and
 
(c)           the Company shall issue and deliver to each Investor (i) the
number of Class F Warrants and (ii) the number of Class G Warrants, in each case
equal to the number of Shares as determined under Section 1.2(b).
 
1.3.        Investors’ Conditions of Closing.  The obligation of the Investors
to complete the purchase of the Securities at the Closing is subject to
fulfillment of the following conditions:
 
(a)           the representation and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and (to the extent such representations and warranties speak as
of a later date) as of such later date as though made on and as of the Closing
Date, and the Company shall have performed in all material respects all
covenants and other obligations required to be performed by it under this
Agreement at or prior to the Closing Date;

 
4

--------------------------------------------------------------------------------

 
 
(b)           the absence of a Material Adverse Change from the date of this
Agreement up to, and including, the Closing Date;
 
(c)           the Company shall have executed and delivered all other documents
reasonably requested by counsel for the Investors that are necessary to complete
the Contemplated Transactions;
 
(d)           the Investors shall have received a certificate signed on behalf
of the Company by the Chief Executive Officer and Secretary of the Company, in
such capacities, to the effect that all covenants and other obligations required
to be performed by the Company at or prior to the Closing Date under this
Agreement shall have been performed in all material respects (the “Closing
Certificate”); and
 
(e)           the Company shall have executed and delivered all other documents
reasonably requested by counsel for the Investors that are necessary to complete
the contemplated transactions.
 
1.3         Waiver of Conditions of Closing by Investors.  Any of the conditions
to the obligation of the Investors to complete the purchase of the Securities at
the Closing that are set forth in Section 1.3 hereof may be waived by the
Investors upon the written consent of Investors subscribing for at least
fifty-one percent (51%) of the aggregate total Shares being sold pursuant to
this Agreement.
 
1.4.        Company’s Conditions of Closing.  The obligation of the Company to
complete the sale of the Securities at the Closing is subject to fulfillment of
the following condition, which may waived by the Company:
 
(a)           the representation and warranties of the Investors set forth in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and (to the extent such representations and warranties speak
as of a later date) as of such later date as though made on and as of the
Closing Date.
 
2.           Representations, Warranties and Covenants of the Company.  The
Company hereby represents and warrants to, and covenants with, each of the
Investors as follows:
 
2.1.        Corporate Organization; Authority; Due Authorization.
 
(a)           The Company (i) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
(ii) has the corporate power and authority to own or lease its properties as and
in the places where such business is conducted and to carry on its business as
conducted and (iii) is duly qualified as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify, individually or
in the aggregate, would have a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           As of the date of this Agreement and as of the Closing, the
Company (i) has the requisite corporate power and authority to execute, deliver
and perform this Agreement and the other Transaction Documents to which it is a
party and to incur the obligations herein and therein and (ii) has been
authorized by all necessary corporate action to execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby (the “Contemplated
Transactions”).  Each of this Agreement and the other Transaction Documents is a
valid and binding obligation of the Company, enforceable in accordance with its
terms except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity) and except as set
forth in Section 2.4.
 
2.2.        Capitalization.
 
(a)           The authorized capital stock of the Company, prior to Closing
shall consist of (i) 50,000,000 shares of Common Stock, no par value per share,
of which 25,247,006 shares of Common Stock are outstanding, and (ii) 10,000,000
shares of Preferred Stock, no par value per share, of which no shares are
outstanding.  Immediately after the Closing, assuming sale of all the Units, the
capitalization of the Company shall be as set forth on Exhibit 4 (the
“Capitalization Table”).  The Capitalization Table sets forth the (1) warrants,
options, convertible securities and other stock purchase rights outstanding on
the date hereof, the names of the holders thereof, the number of shares of
common stock issuable thereunder and the exercise or conversion price thereof,
as the case may be, and (2) warrants, options, convertible securities and other
stock purchase rights, the names of the holders thereof, the number of shares of
common stock issuable thereunder and the exercise or conversion price thereof,
as the case may be, immediately after the Closing.
 
(b)           Except as contemplated by this Agreement or as set forth in the
Capitalization Table, there are (i) no outstanding subscriptions, warrants,
options, conversion privileges or other rights or agreements obligating the
Company to purchase or otherwise acquire or issue any shares of capital stock of
the Company (or shares reserved for such purpose), (ii)  no preemptive rights or
contracts to which the Company is a party or rights of first refusal with
respect to the issuance of additional shares of capital stock of the Company,
including without limitation the Shares and the Underlying Shares, and (iii) no
commitments or understandings (oral or written) of the Company to issue any
shares, warrants, options or other rights.  None of the shares of Common Stock
are subject to any stockholders’ agreement, voting trust agreement or similar
arrangement or understanding to which the Company is a party.  The Company has
no outstanding bonds, debentures, notes or other obligations the holders of
which have the right to vote (or which are convertible into or exercisable for
securities having the right to vote) with the stockholders of the Company on any
matter.
 
2.3.        Validity of Shares.  As of the date of this Agreement and as of the
Closing, the issuance of the Shares has been duly authorized by all necessary
corporate action on the part of the Company, and, when issued to, delivered to,
and paid for by the Investors in accordance with this Agreement, the Shares will
be validly issued, fully paid and non-assessable.

 
6

--------------------------------------------------------------------------------

 
 
2.4.        Underlying Shares; Warrant Shares.  The issuance of the Underlying
Shares upon conversion of the Shares has been duly authorized.  The issuance of
shares of Common Stock upon exercise of the Warrants has not been duly
authorized.  The Underlying Shares and shares issuable upon conversion of the
Shares have been, and at all times prior to such exercise will have been, duly
reserved for issuance upon such exercise and, when so issued, will be validly
issued, fully paid and non-assessable.  The Warrant Shares issuable upon
exercise of the Warrants will be upon Required Stockholder Approval and
effectiveness of the Merger, duly reserved for issuance upon such exercise and,
when so issued, will be validly issued, fully paid and non-assessable.
 
2.5.        Private Offering.  Neither the Company nor anyone acting on its
behalf has within the last 12 months issued, sold or offered any security of the
Company (including, without limitation, any Common Stock or warrants or similar
tenor to the Warrants) to any Person under circumstances that would cause the
issuance and sale of the Securities or any other Contemplated Transaction to be
subject to the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”).  Except as contemplated by the Transaction
Documents, neither the Company nor anyone acting on its behalf will offer the
Securities or any part thereof or any similar securities for issuance or sale
to, or solicit any offer to acquire any of the same from, anyone so as to make
the issuance and sale of the Securities subject to the registration requirements
of Section 5 of the Securities Act.
 
2.6.        Brokers and Finders.  The Company has not retained any investment
banker, broker or finder in connection with the Contemplated Transactions.
 
2.7.        Subsidiaries.  The Company has no Subsidiaries and does not
otherwise directly or indirectly control any other business entity.
 
2.8.        Other Interest.  The Company does not Own directly or indirectly any
interest or investment (whether equity or debt) in any corporation.
 
2.9.        No Conflict; Required Filings and Consents.
 
(a)           As of the date of this Agreement and as of the Closing, the
execution, delivery and performance of this Agreement and the other Transaction
Documents by the Company do not, and the consummation by the Company of the
Contemplated Transactions will not, (i) conflict with or violate the Certificate
of Incorporation or By-Laws of the Company, (ii) conflict with or violate any
law, rule, regulation, order, judgment or decree applicable to the Company or by
which any property or asset of the Company is bound or affected, or (iii) result
in any breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, result in the loss of a material
benefit under, or give to others any right of purchase or sale, or any right of
termination, amendment, acceleration, increased payments or cancellation of, or
result in the creation of a lien or other encumbrance on any property or asset
of the Company pursuant to, any Material Agreement; except, in the case of
clauses (ii) and (iii) above, for any such conflicts, violations, breaches,
defaults or other occurrences that would not prevent or delay consummation of
any of the Contemplated Transactions in any material respect or otherwise
prevent the Company from performing its obligations under this Agreement or any
of the other Transaction Documents  in any material respect, and would not,
individually or in the aggregate, have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)          Assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3 herein, the execution and delivery of this
Agreement and the other Transaction Documents by the Company do not, and the
performance of this Agreement and the other Transaction Documents and the
consummation by the Company of the Contemplated Transactions will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Body or violate any state securities or “blue
sky” laws (“Blue Sky Laws”).
 
2.10.      Compliance.  The Company is not in conflict with, or in default or
violation of (i) any law, rule, regulation, order, judgment or decree applicable
to it or by which any property or asset of the Company is bound or affected
(“Legal Requirement”) or (ii) any Material Agreement, in each case except for
any such conflicts, defaults or violations that would not, individually or in
the aggregate, have a Material Adverse Effect.  The Company has not received any
written notice or communication from any Governmental Body regarding any actual
or possible violation of, or failure to comply with, any Legal Requirement.  The
Company has obtained all licenses, permits, and other authorizations and has
taken all actions required by applicable law or governmental regulations in
connection with its business as now conducted, where the failure to obtain any
such item or to take any such action would have, individually or in the
aggregate, a Material Adverse Effect.  None of the Company, or to the knowledge
of the Company, any director, officer, agent, employee or other person acting on
behalf of the Company has used any corporate funds for unlawful contributions,
payments, gifts or entertainment or for the payment of other unlawful expenses
relating to political activity, or made any direct or indirect unlawful payments
to governmental or regulatory officials or others.
 
2.11.      SEC Documents; Financial Statements.
 
(a)          The information contained in the following documents, did not, as
of the date of the applicable document, include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, as of their respective filing dates or,
if amended, as so amended (the following documents, collectively, the “SEC
Documents”), provided that the representation in this sentence shall not apply
to any misstatement or omission in any SEC Document filed prior to the date of
this Agreement which was superseded by a subsequent SEC Document filed prior to
the date of this Agreement:
 
(i)           the Company’s Annual Report on Form 10-K for the year ended
September 30, 2008, as amended by the Form 10-K/A filed on April 1, 2009; and
 
(ii)           the Company’s Quarterly Report on Form 10-Q for the quarter ended
on December 31, 2008, as amended by the Form 10-Q/A filed on April 1, 2009.

 
8

--------------------------------------------------------------------------------

 
 
(b)           The Company has filed all forms, reports and documents required to
be filed by it with the SEC since December 31, 2007, including without
limitation the SEC Documents.  As of their respective dates, the SEC Documents
filed prior to the date hereof complied as to form in all material respects with
the applicable requirements of the Securities Act, the Exchange Act, and the
rules and regulations thereunder.
 
(c)           The Company’s Annual Report on Form 10-K for the year ended
September 30, 2008, includes consolidated balance sheets as of September 30,
2007 and 2008 and consolidated statements of income for the one year periods
then ended (collectively, the “Form 10-K Financial Statements”).
 
(d)           The Company’s Quarterly Report on Form 10-Q for the quarter ended
December 31, 2008, includes consolidated balance sheets as of September 30, 2008
and December 31, 2008 and consolidated statements of income for the quarters
ended September 30, 2007 and 2008 (the “Form 10-Q Financial Statements” and
together with the Form 10-K Financial Statements, the “Financial Statements”).
 
2.12.      Financial Statements.  Each of the Financial Statements fairly
presents, in all material respects, the financial position of the Company, or
the results of operations, retained earnings or cash flows, as the case may be,
of the Company as of the referenced date or  for the periods set forth therein
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which would not be material in amount or effect), in each case in
accordance with generally accepted accounting principles consistently applied
during the periods involved, except as may be noted therein and that the
unaudited statements may not contain all footnotes required by generally
accepted accounting principles. The Company does not have any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise),
including for Taxes, that would be required to be reflected on, or reserved
against in, Financial Statements, except for (i) liabilities or obligations that
were so reserved on, or reflected in (including the notes to), the Financial
Statements; and (ii) liabilities or obligations which would not, individually or
in the aggregate, have a Material Adverse Effect.  There has been no Material
Adverse Change since the date of the Financial Statements.  Other than the
indebtedness as set forth in the Financial Statements, the Company has no
indebtedness as of the date hereof.
 
2.13.      Litigation.  There are no claims, actions, suits, investigations,
inquiries or proceedings (“Actions”) pending against the Company or, to the
knowledge of the Company, threatened against the Company, or any officer,
director, employee or agent thereof in his or her capacity as such, at law or in
equity, or before or by any court, tribunal, arbitrator, mediator or any federal
or state commission, board, bureau, agency or instrumentality that would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  To the Company’s knowledge, there is no factual or
legal basis for any such Action.  The Company is not a party to or subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality and there is no Action by the Company
currently pending or which the Company intends to initiate.
 
 
9

--------------------------------------------------------------------------------

 
 
2.14.      Absence of Certain Changes.  Except as specifically contemplated by
this Agreement or the SEC Documents, since December 31, 2008, there has not been
with respect to the Company (i) to the Company’s knowledge, any event,
occurrence, fact, condition, change, development or effect (“Event”) that would
reasonably be expected to have a Material Adverse Effect; (ii) any declaration,
payment or setting aside for payment of any dividend or other distribution or
any redemption, purchase or other acquisition of any shares of capital stock or
securities of the Company; (iii) any return of any capital or other distribution
of assets to stockholders of the Company; (iv) any acquisition (by merger,
consolidation, acquisition of stock or assets or otherwise) of any person or
business; (v) incurrence of any indebtedness for money borrowed or incurred any
other liabilities individually in excess of $25,000 or in excess of $100,000 in
the aggregate (other than indebtedness or liabilities incurred in the ordinary
course of business, consistent with past practices and reasonable business
operations of the Company (the “Ordinary Course of Business”)); (vi) any loans
or advances to any person, other than ordinary advances for travel and other
expenses in the Ordinary Course of Business; (vii) sale, exchange or other
disposition of any material assets or rights other than the sale of inventory in
the Ordinary Course of Business; (viii) any transactions, other than in the
Ordinary Course of Business, with any of its officers, directors, principal
shareholders or employees or any person affiliated with any of such persons;
(ix) any other action or agreement or undertaking by the Company that, if taken
or done on or after the date hereof would reasonably be expected to have a
Material Adverse Effect; or (x) any material change in its accounting
principles, practices or methods.  Without limiting the foregoing, since the
date of the Balance Sheet, there has been no Material Adverse Effect affecting
the Company’s financial condition as of the date of this Agreement or results of
operations through the date of this Agreement, which would be reflected in its
audited financial statements to be prepared for and through September 30, 2009
or as a subsequent event.
 
2.15.      Proprietary Assets.
 
(a)           For purposes of this Agreement, “Proprietary Assets” shall mean
any: (i) patent, patent application, trademark (whether registered or
unregistered), trademark application, trade name, fictitious business name,
service mark (whether registered or unregistered), service mark application,
copyright (whether registered or unregistered), copyright application, maskwork,
maskwork application, trade secret, know-how, customer list, franchise, system,
computer software, computer program, invention, design, blueprint, engineering
drawing, proprietary product, technology, proprietary right or other
intellectual property right or intangible asset relating to the foregoing; or
(ii) right to use or exploit any of the foregoing.
 
(b)           The Company, as a whole, has good, valid and marketable title to,
or has a valid right to use, all of the Proprietary Assets used in the Company’s
Business free and clear of all liens and other encumbrances to the knowledge of
the Company; and are not obligated to make any payment to any person for the use
of any Proprietary Asset.  The Company has not developed jointly with any other
person any Proprietary Asset with respect to which such other person has any
rights.  The Company has no knowledge that any other person has any right, title
or interest in any of the Proprietary Assets of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           The Company has taken reasonable and customary measures and
precautions to protect and maintain the confidentiality and secrecy of all
Proprietary Assets of the Company (except Proprietary Assets whose value would
be unimpaired by public disclosure) and otherwise to maintain and protect the
value of all Proprietary Assets of the Company.  Each employee, officer,
consultant and contractor (not including contractors without access to
confidential information of the Company) of the Company (each, an “Employee”)
has entered into and executed an agreement providing for (i) the assignment to
the Company  of personal rights or claims to Proprietary Assets for which such
Employee’s personal rights or claims arose out of the scope of his/her
employment or retainer by the Company and (ii) the nondisclosure of confidential
information acquired by the Employee with respect to the Proprietary Assets of
the Company or  an employment or consulting agreement containing substantially
similar terms.  The Company has not disclosed or delivered to any person, or
permitted the disclosure or delivery to any person of, (i) the source code, or
any portion or aspect of the source code, of any Proprietary Asset of the
Company, (ii) the object code, or any portion or aspect of the object code, of
any Proprietary Asset of the Company or (iii) any patent applications (except as
required by law).
 
(d)           To the knowledge of the Company, (i) none of the Proprietary
Assets of the Company necessary for the conduct of their businesses infringes or
conflicts with any Proprietary Asset owned or used by any other Person, (ii) the
Company is not infringing, misappropriating or making any unlawful use of, and
the Company has not at any time infringed, misappropriated or made any unlawful
use of, or received any notice or other communication (in writing or otherwise)
of any actual, alleged, possible or potential infringement, misappropriation or
unlawful use of, any Proprietary Asset owned or used by any other person, and
(iii) no other person is infringing, misappropriating or making any unlawful use
of, and no Proprietary Asset owned or used by any other person infringes or
conflicts with, any Proprietary Asset of the Company.
 
(e)           There has not been any claim by any customer or other person
alleging that any Proprietary Asset of the Company (including each version
thereof that has ever been licensed or otherwise made available by the Company
to any person) does not conform in all material respects with any specification,
documentation, performance standard, representation or statement made or
provided by or on behalf of the Company, and, to the knowledge of the Company,
there is no basis for any such claim.
 
(f)           The Company is not knowledgeable of any Proprietary Asset owned or
used by any other person (except for any Proprietary Asset that is licensed to
the Company under any third party license or would otherwise be commercially
available) necessary to enable the Company to conduct its businesses in the
manner in which such businesses have been and are being conducted or are
expected to be conducted.  The Company (i) has not licensed, or agreed to
license, any of its Proprietary Assets to any person on an exclusive,
semi-exclusive or royalty-free basis, and (ii) has not entered into any covenant
not to compete or contract limiting its ability to exploit fully any of its
Proprietary Assets or to transact business in any market or geographical area or
with any person.  Without limitation on the foregoing, to the Company’s
knowledge, no officer or director, either as an individual or through an
affiliate, has any claim to own or any other rights to use any of the
Proprietary Assets.
 
2.16.      No Adverse Actions.  There is no existing, pending or, to the
knowledge of the Company, threatened termination, cancellation, limitation,
modification or change in the business relationship of the Company, with any
supplier, customer or other Person except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
 
2.17.      Registration Rights.  Except as provided herein or otherwise
contemplated by the Transaction Documents, the Company is not under any
obligation to register under the Securities Act any of its currently outstanding
securities or any securities issuable upon exercise or conversion of its
currently outstanding securities nor is the Company obligated to register or
qualify any such securities under any state securities or Blue Sky Laws.
 
2.18.      Corporate Documents.  All corporate documents (as amended to date and
prior to the Closing Date), including the Certificate of Incorporation, By-Laws
and minutes of meetings and consents of the Board of Directors and shareholders
of the Company, which have been requested and previously provided to the
Investors are true, correct and complete and contain all amendments thereto.
 
2.19.      Disclosure.  No representation or warranty of the Company herein
contains (as of the date of this Agreement) or will contain (as of the Closing
Date), as appropriate, any untrue statement of a material fact or omits (as of
the date of this Agreement) or will omit (as of the Closing Date), as
appropriate, to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.
 
3.           Representations and Warranties of the Investors.  Each Investor
represents and warrants to the Company as follows:
 
3.1.        Authorization.   Each Investor (i) has full power and authority to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and to incur the obligations herein and therein and (ii)
if applicable, has been authorized by all necessary corporate action to execute,
deliver and perform this Agreement and the other Transaction Documents and to
consummate the Contemplated Transactions.  Each of this Agreement and the other
Transaction Documents is a valid and binding obligation of Investor enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditors’ rights and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding at law or equity).
 
3.2.        Brokers and Finders.  Such Investor has not retained any investment
banker, broker or finder in connection with the Contemplated Transactions.
 
3.3.        Securities Laws Representations and Covenants of Investors.
 
(a)           This Agreement is made with each Investor in reliance upon such
Investor’s representation to the Company, which by such Investor’s execution of
this Agreement such Investor hereby confirms, that the Securities to be received
by such Investor will be acquired for investment for such Investor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof such that such Investor would constitute an
“underwriter” under the Securities Act.  The Investor has not granted any right
to any other person to acquire the Securities purchased by such Investor or the
Underlying Shares except as permitted by the Securities Act and Blue Sky
Laws.  Notwithstanding the foregoing, this representation and warranty shall not
limit the Investor’s right to sell the Shares, Warrant Shares or the Underlying
Shares pursuant to this Agreement, or in compliance with an exemption from
registration under the Securities Act or the Investor’s right to indemnification
under this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Each Investor understands and acknowledges that the offering of
the Securities pursuant to this Agreement will not be registered under the
Securities Act or qualified under any Blue Sky Laws on the grounds that the
offering and sale of the Securities are exempt from registration and
qualification, respectively, under the Securities Act and the Blue Sky Laws, and
that the Company’s reliance upon such exemption is predicated upon such
Investor’s representations set forth in this Agreement.
 
(c)           Each Investor covenants that, unless the Securities, the
Underlying Shares or any other shares of capital stock of the Company received
in respect of the foregoing have been registered pursuant to the Securities Act,
such Investor will not dispose of such securities unless and until such Investor
shall have notified the Company of the proposed disposition and shall have
furnished the Company with an opinion of counsel reasonably satisfactory in form
and substance to the Company and its counsel to the effect that (i) such
disposition will not require registration under the Securities Act and
(ii) appropriate action necessary for compliance with the Securities Act and any
applicable state, local or foreign law has been taken; provided, however, that
an Investor may dispose of such securities without providing the opinion
referred to above if the Company has been provided with adequate assurance,
reasonably satisfactory to the Company and its counsel, that such disposition is
made in compliance with Rule 144 under the Securities Act (or any similar or
analogous rule) and any applicable state, local or foreign law.
 
(d)           In connection with the investment representations made herein,
each Investor represents that (i) such Investor is able to fend for itself in
the Contemplated Transactions; (ii) such Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of such Investor’s prospective investment in the Securities;
(iii) such Investor has the ability to bear the economic risks of such
Investor’s prospective investment and can afford the complete loss of such
investment; (iv) such Investor has read the SEC Filings, including without
limitation the Risk Factors set forth on the Form 10-K/A; (v) such Investor
believes it has received all the information it considers necessary or
appropriate for deciding whether to purchase the Shares; and (vi) such Investor
has had access to officers of the Company and an opportunity to ask questions of
and receive answers from such officers and has had all questions that have been
asked by such Investor satisfactorily answered by the Company.
 
(e)           Each Investor further represents by execution of this Agreement
that such Investor qualifies as an “accredited investor” as such term is defined
under Rule 501 promulgated under the Securities Act.  Any Investor that is a
corporation, a partnership, a trust or other business entity further represents
by execution of this Agreement that it has not been organized for the purpose of
purchasing the Securities.
 
(f)           By acceptance hereof, each Investor agrees that the Securities,
the Underlying Shares and any shares of capital stock of the Company received in
respect of the foregoing held by it may not be sold by such Investor without
registration under the Securities Act or an exemption therefrom, and therefore
such Investor may be required to hold such securities for an indeterminate
period.

 
13

--------------------------------------------------------------------------------

 
 
3.4.        Legends.  All certificates for the Shares, the Warrant, the
Underlying Shares and each certificate representing any shares of capital stock
of the Company received in respect of the foregoing, whether by reason of a
stock split or share reclassification thereof, a stock dividend thereon or
otherwise and each certificate for any such securities issued to subsequent
transferees of any such certificate (unless otherwise permitted herein) shall
bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SECURITIES
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT.”
 
In addition, such certificates shall bear any legend that, in the opinion of the
Company’s counsel, is required under the other Transaction Documents or pursuant
to any state, local or foreign law governing the Securities and the Underlying
Shares.
 
3.5.        Acknowledgment of Reliance. The Investor hereby agrees and
acknowledges that the Company has been induced to enter into this Agreement and
to issue and sell the Shares hereunder, in part, based upon the representations,
warranties and covenants of the Investor contained herein.
 
4.           Additional Covenants of the Company.
 
4.1.        Expenses; Indemnification.
 
(a)           The Company agrees to pay on the Closing Date and save the
Investors harmless against liability for the payment of (i) any stamp or similar
taxes (including interest and penalties, if any) that may be determined to be
payable in respect of the execution and delivery of this Agreement or the other
Transaction Documents, the issue and sale of the Securities and the Underlying
Shares, (ii) the expense of preparing and issuing the Securities and the
Underlying Shares, (iii) the cost of delivering the Securities and the
Underlying Shares of each Investor to such Investor’s home office, insured to
such Investor’s satisfaction, and (iv) the costs and expenses incurred in the
preparation of all certificates and letters on behalf of the Company and of the
Company’s performance and compliance with all agreements and conditions
contained herein on its part to be performed or complied with.

 
14

--------------------------------------------------------------------------------

 
 
(b)           As soon as reasonably practicable after receipt by an Investor of
notice of any Loss in respect of which the Company may be liable under Section
4.19(b), the Investor shall give notice thereof to the Company.  Each Investor
may, at its option, claim indemnity under this Section 4.1 as soon as a claim
has been threatened by a third party, regardless of whether an actual Loss has
been suffered, so long as counsel for such Investor shall in good faith
determine that such claim is not frivolous and that such Investor may be liable
or otherwise incur a Loss as a result thereof and shall give notice of such
determination to the Company.  Each Investor shall permit the Company, at the
Company’s option and expense, to assume the defense of any such claim by counsel
mutually and reasonably satisfactory to the Company and the Investors who are
subject to such claim, and to settle or otherwise dispose of the same; provided,
however, that each Investor may at all times participate in such defense at such
Investor’s expense; and provided, further, that the Company shall not, in
defense of any such claim, except with the prior written consent of each
Investor subject to such claim, (i) consent to the entry of any judgment that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff in question to each Investor of a release of all liabilities in
respect of such claims, or (ii) consent to any settlement of such claim.  If the
Company does not promptly assume the defense of such claim irrespective of
whether such inability is due to the inability of the afore-described Investors
and the Company to mutually agree as to the choice of counsel, or if any such
counsel is unable to represent an Investor due to a conflict or potential
conflict of interest, then an Investor may assume such defense and be entitled
to indemnification and prompt reimbursement from the Company for its costs and
expenses incurred in connection therewith, including without limitation,
reasonable attorneys’ fees and expenses.  Such fees and expenses shall be
reimbursed to the Investors as soon as practicable after submission of invoices
to the Company.
 
4.2.        Form D.  As soon as is practicable following the Closing, the
Company shall prepare and file with the SEC a Form D concerning the sale of the
Securities.  Thereafter, the Company shall furnish such information statements
to the stockholders of the Company in accordance with the appropriate SEC rules
and regulations and shall take all such other actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Warrant Shares upon the conversion of all Warrants from time
to time outstanding.
 
4.3.        Proxy Statement; Stockholders Meeting.  (a)  As promptly as
possible, but in no event later than 15 business days following the Closing, the
Company shall take all action necessary to call a meeting of its stockholders
(together with any adjournments or postponements thereof, the “Stockholders
Meeting”) for the purpose of seeking the Required Stockholder Approval for the
Proposal.  In connection therewith, the Company will promptly prepare and file
with the SEC proxy materials (including a proxy statement (as amended or
supplemented, the “Proxy Statement”) and form of proxy) for use at the
Stockholders Meeting and, after receiving and promptly responding to any
comments of the Commission thereon, shall promptly mail such proxy materials to
the stockholders of the Company.  Each Investor shall promptly furnish in
writing to the Company such information relating to such Investor and its
investment in the Company as the Company may reasonably request for inclusion in
such proxy materials; provided that no Investor shall be obliged to furnish any
such information if there has been no change in such Investor’s beneficial
ownership (as defined under the Exchange Act) of Common Stock since the Closing
Date.  The Proxy Statement shall not, on the date the Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to stockholders or at
the time of the Stockholders Meeting, contain any statement which, at the time
and in the light of the circumstances under which it is made, is false or
misleading with respect to any material fact, or which omits to state any
material fact necessary in order to make the statements therein not false or
misleading or necessary to correct any statement in any earlier communication
with respect to the solicitation of a proxy for the Stockholders Meeting or the
subject matter thereof which has become false or misleading.  If the Company
should discover at any time prior to the Stockholders Meeting any event relating
to the Company or any of its affiliates, officers or directors that is required
to be set forth in a supplement or amendment to the Proxy Statement, the Company
will promptly inform its stockholders and the Investors thereof.

 
15

--------------------------------------------------------------------------------

 
 
(b)           Subject to its fiduciary obligations under applicable law (as
determined in good faith by the Company’s Board of Directors after consultation
with the Company’s outside counsel), the Company's Board of Directors shall
recommend to the Company's stockholders (and not revoke or amend such
recommendation) that the stockholders vote in favor of the Proposal and shall
cause the Company to take all commercially reasonable action (excluding the
hiring of a proxy solicitation firm of nationally recognized standing) to
solicit the Required Stockholder Approval.  Whether or not the Company's Board
of Directors determines at any time after the date hereof that, due to its
fiduciary duties, it must revoke or amend its recommendation to the Company’s
stockholders, the Company is required to, and will take, in accordance with
applicable law and its Articles of Incorporation and Bylaws, all action
necessary to convene the Stockholders Meeting as promptly as practicable to
consider and vote upon the approval of the Proposal.
 
(c)           Each Investor agrees to use best efforts to vote all the Shares,
Underlying Shares (if any are outstanding) and other shares of Common Stock
Owned by such Investor in favor of the Proposal.
 
(d)           Piggy-Back Registrations. If at any time while the Securities are
outstanding there is not an effective registration statement covering all of the
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the stock option or
other employee benefit plans, then the Company shall send to each Investor a
written notice of such determination and, if within 15 days after the date of
such notice, any Investor shall so request in writing, the Company shall include
in such registration statement all or any part of such Securities such Investor
requests to be registered; provided, however, that, the Company shall not be
required to register any Securities pursuant to this Section 4.4 that are
eligible for resale pursuant to Rule 144 or that are the subject of a then
effective registration statement.
 
5.           Miscellaneous.
 
5.1.        Entire Agreement; Successors and Assigns.  This Agreement (including
all schedules and exhibits thereto) constitutes the entire contract between the
parties relative to the subject matter hereof and thereof.  Any previous
agreement among the parties with respect to the sale of Securities is superseded
by this Agreement.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective executors, administrators,
heirs, successors and assigns of the parties.  Except as expressly provided
herein, nothing in this Agreement, expressed or implied, is intended to confer
upon any party, other than the parties hereto, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
5.2.        Survival of Representations and Warranties. All representations and
warranties of the parties set forth in this Agreement and the Closing
Certificate shall survive the execution and delivery of this Agreement and the
Closing hereunder and shall continue in full force and effect for twenty-four
(24) months after the Closing.
 
5.3.        Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the General Corporation Law of the State of
Utah as to matters within the scope thereof, and as to all other matters shall
be governed by and construed in accordance with the internal laws of the State
of New York without regard to principles of conflicts of law.  Each party hereby
irrevocably consents and submits to the jurisdiction of any New York State or
United States Federal Court sitting in the State of New York, County of New
York, over any action or proceeding arising out of or relating to this Agreement
and irrevocably consents to the service of any and all process in any such
action or proceeding by registered mail addressed to such party at its address
specified on the signature page hereof.  Each party waives any objection to
venue in New York and any objection to an action or proceeding in such state and
county on the basis of forum non-conveniens.  Each party waives any right to
trial by jury.
 
5.4.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.5.        Headings.  The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.
 
5.6.        Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery and if a
fax number has been provided, upon delivery (with answerback confirmed),
addressed to a party at its address and the fax number, if any, shown below or
at such other address and fax number as such party may designate by three days
advance notice to the other party.
 
Any notice to the Investors shall be sent to the addresses set forth on the
signature pages hereof.
 
Any notice to the Company shall be sent to:
 
BBM Holdings, Inc.
1245 Brickyard Rd., #590
Salt Lake City, Utah 84106
Attention:       Andrew Limpert, Chief Executive Officer
Telephone:     (801) 433-2000
Fax number:   (801) 433-2222


with a copy to:


Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022

 
17

--------------------------------------------------------------------------------

 


Attention:        James Kardon
Fax Number:   (212) 478-7400


5.7.        Rights of Transferees.  Any and all rights and obligations of
Investors herein incident to the ownership of the Securities or the Underlying
Shares shall pass successively to all subsequent transferees of such securities,
provided that such transfers are made in accordance with the requirements and
restrictions governing transfer of the Securities in the Transaction Documents,
until extinguished pursuant to the terms hereof.
 
5.8.        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or any other provision of this Agreement.
 
5.9.        Conflicts.  The Company and each Investor (i) acknowledge that Hahn
& Hessen LLP, counsel to the Company in the transactions contemplated in this
Agreement, has acted, and from time to time continues to act, as counsel to
AIGH Investment Partners, LLC in connection with its investments in the Company
and in unrelated matters, (ii) consent to the representation of the Company and
such other representation of AIGH, or affiliates thereof, by Hahn & Hessen LLP,
(iii) acknowledge that partners of Hahn & Hessen LLP own securities of the
Company constituting less than 0.1% of outstanding stock of the Company, and
(iv) waive any conflicts of interest claim which may arise from any or all of
the foregoing
 
5.10.      Public Statements.   Neither the Company nor any Investor shall make
any public statement about the Contemplated Transactions without the prior
written consent of the other party, unless that party determines in good faith,
on the advice of legal counsel, that public disclosure is required by law, in
which case that party shall consult with the other party prior to making a
statement.
 
5.11.      Amendments and Waivers.  Unless a particular provision or section of
this Agreement requires otherwise explicitly in a particular instance, any
provision of this Agreement may be amended and the observance of any provision
of this Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and subscribers for or holders of fifty-one percent (51%) of the
aggregate Shares or then-outstanding Shares, respectively.  Any amendment or
waiver effected in accordance with this Section 5.11 shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding
(including the Underlying Shares), each future holder of all such Securities
(including the Underlying Shares), and the Company.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]

 
18

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
TO
BBM HOLDINGS, INC.
SUBSCRIPTION AGREEMENT
 
IF the PURCHASER is an INDIVIDUAL, please complete the following:
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement this __ day of
May, 2009.
 
Amount of Subscription:        $______________________


___________________________________
Print Name


___________________________________
Signature of Investor


___________________________________
Social Security Number


___________________________________
Address and Fax Number


___________________________________
 
ACCEPTED AND AGREED:


BBM HOLDINGS, INC.


By:______________________________________
Name:
Title:


Dated:___________________________________
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE
TO
BBM HOLDINGS, INC.
SUBSCRIPTION AGREEMENT
 
IF the INTERESTS will be held as JOINT TENANTS, as TENANTS IN COMMON, or as
COMMUNITY PROPERTY, please complete the following:
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement this __ day of
May, 2009.
 
Amount of Subscription:     $______________________


____________________________________
Print Name of a Purchaser


____________________________________
Signature of a Purchaser


____________________________________
Print Name of Spouse or Other Purchaser


____________________________________
Signature of Spouse or Other Purchaser


____________________________________
Social Security Number


____________________________________
Address


____________________________________


ACCEPTED AND AGREED:


BBM HOLDINGS, INC.


By:______________________________________
Name:
Title:


Dated:___________________________________
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
TO
BBM HOLDINGS, INC.
SUBSCRIPTION AGREEMENT
 
IF the PURCHASER is a PARTNERSHIP, CORPORATION, TRUST or OTHER ENTITY, please
complete the following:
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement this __ day of
May, 2009.
 
Amount of Subscription:      $______________________
 


_________________________________________
Print Full Legal Name of Partnership,
Company, Trust or Other Entity


By:______________________________________
(Authorized Signatory)
Name:
Title:


Address and Fax Number:


_________________________________________
_________________________________________


Employer Identification Number:______________


Date and State of Incorporation or
Organization:_____________________________


Date on which Taxable Year Ends:____________


ACCEPTED AND AGREED:


BBM HOLDINGS, INC.


By:______________________________________
Name:
Title:


Dated:___________________________________

 

--------------------------------------------------------------------------------

 

TRUST/PLAN CERTIFICATE
 
[TO BE COMPLETED IF THE SHARES ARE TO BE HELD IN THE NAME OF A TRUST, KEOGH, IRA
OR EMPLOYEE BENEFIT OR RETIREMENT PLAN]
 
CERTIFICATE OF ___________________________________________
 
[NAME OF TRUST/PLAN]
 
The undersigned, Trustee of ______________________________ (the “Trust/Plan”)
hereby certifies as follows:
 
1.           That the Trust/Plan was established pursuant to a Trust/Plan
Agreement dated _______________________________.
 
2.           That a true and correct copy of the Trust/Plan Agreement and a true
and correct copy of all other documents relating to powers, authorities and
limitations of the Trustee(s) are attached hereto and that, as of the date
hereof, the Trust/Plan Agreement and such other documents have not been amended
(except as to any attached amendments) nor revoked and are still in full force
and effect.
 
3.           That, if the Trustee(s) was (were) appointed by a court, the
attached certificate evidencing the appointment of the Trustee(s), dated within
60 days of the present date, is a true and correct copy of such certificate.
 
4.           That, as the Trustee(s) of the Trust/Plan, I (we) have determined
that the investment in, and purchase of, securities of BBM HOLDINGS, INC. is of
benefit to the Trust/Plan and have determined to make such investment on behalf
of the Trust/Plan.
 
5.           That the undersigned is/are Trustees of the Trust/Plan, which
Trust/Plan is still in existence, and that I (we) have due authority to make
such investment on behalf of the Trust/Plan and to legally bind the Trust/Plan.
 
IN WITNESS WHEREOF, I (we) have executed this Certificate as the Trustee(s) of
the Trust/Plan as of the __ day of May, 2009, and declare that it is correct.
 

   
By:
 
(Name of Trust/Plan)
 
Trustee
         
By:
     
Trustee

 
PLEASE ATTACH A COPY OF THE TRUST/PLAN AGREEMENT AND OTHER
AUTHORIZING DOCUMENTS.
 
 

--------------------------------------------------------------------------------

 



 
PARTNERSHIP CERTIFICATE
 
[TO BE COMPLETED IF THE SECURITIES ARE TO BE HELD IN THE NAME OF A PARTNERSHIP]
 
CERTIFICATE OF
_________________________________________________________________________
                [Partnership Name]
 
The undersigned partners of ______________________________ (the “Investing
Partnership”) hereby certify as follows:
 
1.           The Investing Partnership was organized under the laws of
____________________ pursuant to a partnership agreement dated _________ ___,
____ (the “Agreement”).
 
2.           As of the date hereof, the Agreement has not been amended (except
as to any attached amendments) or revoked and is still in full force and effect.
 
3.           That, as the partners of the Investing Partnership, we have
determined that the investment in, and purchase of, securities of BBM HOLDINGS,
INC. is of benefit to the Investing Partnership and have determined to make such
investment on behalf of the Investing Partnership,
 
4.           That the undersigned has due authority to make such investment
decision on behalf of the partnership.
 
IN WITNESS WHEREOF, we have executed this Certificate as the partners of the
Investing Partnership this __ day of May, 2009, and declare that it is correct.


___________________________________
(Partnership Name)


By:_________________________________
Partner


By:_________________________________
Partner


PLEASE ATTACH A COPY OF THE AGREEMENT OF THE INVESTING PARTNERSHIP
AND ANY AMENDMENTS THERETO.

 

--------------------------------------------------------------------------------

 
 
CORPORATE CERTIFICATE
 
[TO BE COMPLETED IF THE SECURITIES ARE TO BE HELD IN THE NAME OF A CORPORATION]
 
CERTIFICATE OF
_______________________________________________________________________
                [Name of Company]
 
The undersigned certifies that he/she is the secretary (assistant secretary) of
___________________________ (the “Company”), and that, as such, he/she is
authorized to execute this Certificate on behalf of the Company, and further
certifies that:
 
(a)           At a meeting of the duly elected Board of Directors of the Company
duly called, convened and held on ___ day of ____________, 2009, at which a
quorum was present and acting throughout, the following resolutions were duly
adopted:
 
“RESOLVED, that the Company be and it hereby is, authorized and directed to make
an investment of $________________ for shares of Series B Convertible Preferred
Stock of BBM HOLDINGS, INC., a Utah corporation (“BBM”); and be it further
 
“RESOLVED, that, in payment for such, shares the president or any vice president
of the Company be, and each hereby is, authorized, empowered and directed to
either (i) issue, and deliver a check or (ii) properly endorse or transfer
securities or other assets to BBM in the amount equal to $________________; and
be it further
 
“RESOLVED, that the appropriate officers of the Company be, and each hereby is,
authorized, empowered and directed to take all actions necessary or appropriate
to carry out the intent of the foregoing resolutions.”
 
(b)           Such resolutions have not been rescinded, amended or changed in
any respect, and are in full force and effect on the date upon which this
Certificate is signed.
 
(c)           The Company commenced business on ___ day of ________, ____ and
was incorporated under the laws of the State of ___________________.
 
(d)           A true and correct copy of the Articles of Incorporation of the
Company is attached hereto and, as of the date hereof, the Articles of
Incorporation have not been amended (except as to any attached amendments) or
revoked and are still in full force and effect.
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I (we) have executed this Certificate as _________________
of the Company as of the __ day of May, 2009, and declare that it is correct.


_________________________________________
Authorized Signature


PLEASE ATTACH A COPY OF THE ARTICLES OF INCORPORATION AND ANY
AMENDMENTS THERETO.

 

--------------------------------------------------------------------------------

 
 
LIMITED LIABILITY COMPANY CERTIFICATE
 
[TO BE COMPLETED IF THE SHARES ARE TO BE HELD IN THE NAME OF A LIMITED LIABILITY
COMPANY]
 
CERTIFICATE OF
__________________________________________________________________________
                [Limited Liability Company Name]
 
The undersigned certifies that he/she is the manager (the “Manager”) or member
(the Member”) of ___________________________ (the “Company”), and that, as such,
he/she is authorized to execute this Certificate on behalf of the Company, and
further certifies that:
 
1.           The Company was organized under the laws of ____________________,
and operates pursuant to a charter filed on _________ __, ___, (the “Charter”)
and an operating agreement dated _________ ___, ____ (the “Agreement”).
 
2.           As of the date hereof, neither the Charter nor the Agreement has
been amended (except as to any attached amendments) or revoked and both the
Charter and the Agreement are in full force and effect.
 
3.           The Manager of the Company has determined that the investment in,
and purchase of, securities of BBM HOLDINGS, INC., a Utah corporation, is of
benefit to the Company and has determined to make such investment on behalf of
the Company.
 
4.           That the undersigned has due authority to make such investment
decision on behalf of the Company.
 
IN WITNESS WHEREOF, I have executed this Certificate as the Manager of the
Company as of the __ day of May, 2009, and declare that it is correct.


____________________________________
(Limited Liability Company Name)


By:__________________________________
Manager
PLEASE ATTACH A COPY OF THE CHARTER AND THE OPERATING AGREEMENT OF
THE LIMITED LIABILITY COMPANY AND ANY AMENDMENTS THERETO.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES AND EXHIBITS TO THE SUBSCRIPTION AGREEMENT


Exhibit 1:
Form of Class F Warrants
Exhibit 2:
Form of Class G Warrants
Exhibit 3:
Form of Certificate of Designation of Series B Stock
Exhibit 4:
Capitalization Table

 
 

--------------------------------------------------------------------------------

 